Title: To John Adams from Benjamin Stoddert, 12 July 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 12 July 1799.

I am honored with your letter of the 5th Inst enclosing two letters from Captain Talbot—I cannot express the mortification they have given me—
I fear Captain Talbot has not met with much Candour in his intercourse with the World, or he would not have urged as one of his reasons for declining the Service, a Suspicion of my want of confidence in him directly in the teeth of my whole Correspondence with him, and the uniform Opinion I have constantly delivered of him whenever his name has been mentioned.—Indeed, nothing but a strong Conviction of his worth could justify the infinite pains I have taken to retain him in the Service—
I now do myself the honor to lay before you, all the letters which have passed between him and me on the subject of his rank—This I should have done before, but I saw that an early decision of the question of rank would deprive the service of either Talbott or Truxton—and I hoped that after having been a little while in Service and after acquiring some Glory and when time and circumstances had a little blunted this the edge of his feelings, that Talbott might bring himself to submit to a decision against him, and in the mean time I had determined to take every Step consistent with the good of the service to save him from the mortification of being subjected to the Command of Truxton, a circumstance indeed which I hoped might always be avoided—
If it had been possible to have avoided sending him a Commission, I would not have done it, but I supposed it improper that he should go to sea without a Commission, and I could find no trace of his ever having received one—
I could only send him one to rank from his last appointment with a letter saying expressly that it was not to affect his claim to superior rank, but that that point must Rest as his Correspondence & mine had placed it—to be determined by the President—
This I cannot think a violation of the terms upon which he agreed to take the Constitution, nor do I think that this is the proper time for him to decline the Command of her—
I never understood that Talbott expected Your determination as to the rank would be made before he proceeded to Sea—Had this been understood, the Stipulation that he was not to receive orders from any Officer besides Barry & Nicholson, would have been unnecessary But since no good can be produced by delay, if you Sir can make up your mind on a View of the papers enclosed which contain every thing I can Say on the subject, the determination might as well be made at once—If it should be in Truxtons favor, Talbott I presume will decline—if in Talbotts, Truxton will quit the Service—It is a consolation however to know that the Safety of the United States depends not on the Services of either of those Gentlemen—good men will not be wanting to Serve their Country—
I mention not with a view to influence your Judgement for indeed I am not partial to Truxton at the expense of Talbott but lest you should desire to know that I have laid the whole of this business before the heads of Departments & the Attorney General before he went to Virginia and that all concurred with me in opinion, that the Act of Selection in 1796 of the three officers to be continued in Service, had Settled the question of rank—that the three Officers then deranged because the Laws would no longer admit the continuance of Six, were as completely out of the Service as if they had never been in it, and can now derive no Title to rank but from their appointment in 1798—In 1798 you were under no obligation except from a consideration of their merit to appoint either Talbott, Dale or SeverIf either had turned out to be a worthless Character he might have been neglected with great propriety and it would have required no Act of dismission to have kept him out of the Service—
Mr. Wolcott & Mr. McHenry mention that in 1798 when the second nomination was made of Talbott Dale & Sever, this Subject was  discussed with Mr Tracy & other Senators, who at first Saw no occasion for the nomination, as these Gentlemen had been before appointed, but that upon a reference to the Acts of Congress to provide a Naval Armament and the Supplement to that Act, they concurred in the propriety and the necessity of the measure.
I have the honor to be / with the highest respect / & esteem Sir Yr. Most / Obed. Servt.

Ben Stoddert.The Acts of Congress alluded to, passed the 27 May 1794—& the 20. April 1796.
